DETAILED ACTION
This action is in response to the original filing on 06/23/2020 and the amendment filed 10/17/2022.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, and 14 are objected to because of the following informalities:  
Claim 1 [line 15] recites ‘capture of the piece of content’; however, it should recite - - the capture of the piece of content - -.
Claim 10 [line 2] recites ‘the content captured in response to the pressure action’; however, it should recite - - content captured in response to the pressure action - -.
Claim 14 [line 4] recites ‘the quality detection machine learning model’; however, it should recite - - a quality detection machine learning model - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, claim 11 recites “displaying a feedback signal on the touchscreen display of the computing device while the capture input touch action is ongoing and associated with capture of the piece of content.”  It is unclear whether the limitation “associated with capture of the piece of content” is intended to modify “displaying”, “a feedback signal” or “the capture input touch action.”  For the purposes of examination, this limitation is interpreted as:
displaying a feedback signal on the touchscreen display of the computing device while the capture input touch action is ongoing, wherein the feedback signal is associated with capture of the piece of content

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 11.  Consequently, claim 17 is rejected for the same reasons.

Regarding claims 12-16 and 18-20, claims 12-16 and 18-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer et al. (US 20200105291 A1, published 04/02/2020), hereinafter Sheaffer, in view of Chen et al. (US 20160239165 A1, published 08/18/2016), hereinafter Chen.

	Regarding claim 1, Sheaffer teaches the claim comprising:
A computing device comprising: a touchscreen; a microphone; one or more processors; memory storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising (Sheaffer Figs. 1-18; [0006], concepts disclosed here generally concern apparatuses having an audio input device or a microphone transducer, a processor, and a memory; the memory contains instructions that, when executed by the processor, cause the apparatus to initiate an audio recording responsive to a selected input; [0053], the device 100 may include one or more microphones, e.g., microphones 104a, 104b; [0073], touch-sensitive display):
displaying, on the touchscreen, a modular camera interface comprising a content capture UI (Sheaffer Figs. 1-18; [0052], when the device 100 includes a camera, the display 102 may present a visual scene observed by the camera, as when the camera is in use; [0057], the functional components, e.g., software and/or hardware instructions, may be specific to a recording application on a portable electronic device, or may be available for use by a plurality of applications on the device; [0060], the real-time audio-input signal 402 may be received during a recording operation, for example, when an audio recording application is being used to record audio data, independently or in conjunction with recording video using a camera on the portable electronic device; [0062], impairment module 430, the interactive guidance module 450; [0081], FIG. 7 shows an example of a visual alert, e.g., impairment indicator 702; [0082], FIG. 8 shows a second example of a visual alert, e.g., impairment indicator 802; [0086], as shown in FIG. 10, a haptic alert 1002 and a visual alert may be used simultaneously to alert a user that wind noise is detected; the visual alert may be an icon 1004 or symbol, e.g., representing wind, a textual message 1006, or both; [0097], FIGS. 12A-B shows an example of user guidance that may be provided when poor speech intelligibility is detected);
initiating capture of a piece of content in response to a capture input action received at the content capture UI (Sheaffer Figs. 1-18; [0006], cause the apparatus to initiate an audio recording responsive to a selected input; [0060], the real-time audio-input signal 402 may be received during a recording operation, for example, when an audio recording application is being used to record audio data, independently or in conjunction with recording video using a camera on the portable electronic device);
processing data from the microphone during the action to identify an audio stream associated with the piece of content; determining an audio quality score from the audio stream; (Sheaffer Figs. 1-18; [0059], the recording guidance system 400 may receive a real-time audio-input signal 402; the audio input device may include, for example, one or more microphone transducers integrated into the portable electronic device; [0060], the real-time audio-input signal 402 may be received during a recording operation, for example, when an audio recording application is being used to record audio data, independently or in conjunction with recording video using a camera on the portable electronic device; [0061], the audio analytics module 410 may analyze the audio-input signal 402 and evaluate any of a variety of aspects of the audio data to detect or identify one or more conditions in the audio data; the audio analytics module 410 may quantify each evaluated aspect, or any of them in combination, or otherwise generate an aggregate score to reflect an overall measure of perceptual quality for the audio-input signal 402; [0077], the audio analytics module 510 may include an aggregate-score calculator 522; the aggregate score may be in the form of a number, e.g., on a scale of 0 to 1, 1 to 5, 1 to 10, or 1 to 100);
and displaying an audio quality feedback indicator on the touchscreen during the action, wherein the audio quality feedback indicator is associated with capture of the piece of content and is based on the audio quality score (Sheaffer Figs. 1-18; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0081], FIG. 7 shows an example of a visual alert, e.g., impairment indicator 702; [0082], FIG. 8 shows a second example of a visual alert, e.g., impairment indicator 802; [0086], as shown in FIG. 10, a haptic alert 1002 and a visual alert may be used simultaneously to alert a user that wind noise is detected; [0094], a guidance generator 1152 may receive a detected audio-input impairment, an aggregate score, or both, when an impairment is detected; the guidance generator 1152 may present guidance, e.g., a suggested action, to the user, which, if followed by the user, may improve the perceived audio quality or reduce or eliminate the effects of the impairment; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades; [0097], the guidance generator 1152 may also display the aggregate score in a UI element 1206, which may be updated as the user implements the guidance; [0098], the aggregate score may be improved, and displayed in the UI element 1212)
However, Sheaffer fails to expressly disclose a content capture element; initiating capture of a piece of content in response to a capture input touch action received at the content capture element, the capture input touch action comprising a pressure action; processing data from the microphone during the pressure action to identify an audio stream; and displaying an audio quality feedback indicator on the touchscreen during the pressure action.  In the same field of endeavor, Chen teaches:
a content capture element; initiating capture of a piece of content in response to a capture input touch action received at the content capture element, the capture input touch action comprising a pressure action; processing data from the microphone during the pressure action to identify an audio stream; and displaying an audio quality feedback indicator on the touchscreen during the pressure action (Chen Figs. 1-22; [0126], the current user can press and hold audio-input control 636 to start the voice-input operation, and stop the voice-input operation by releasing audio-input control 636; while the current user is recording an audio message, the duration and/or waveform of the recorded audio message can be displayed in real time in message-input area 630; when the current user presses and holds audio-input control 636, text-input control 632 disappears and the waveform of the recorded audio message is displayed; [0127], FIGS. 7-8 present diagrams illustrating exemplary appearances of the message page when a current user is operating the audio-input control, in accordance with an embodiment of the present invention; when the current user presses and holds audio-input control 636 shown in FIG. 6, page 600 updates its appearance to become page 700; the control area and the message-display area of page 700 are similar to that of page 600; page 700 includes a waveform-display area 710 and an audio-control area 720; [0128], waveform-display area 710 displays, in real time, the waveform of the recorded audio message; releasing audio-input control 722 can stop the recording and result in the recorded message being sent to the recipient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a content capture element; initiating capture of a piece of content in response to a capture input touch action received at the content capture element, the capture input touch action comprising a pressure action; processing data from the microphone during the pressure action to identify an audio stream; and displaying an audio quality feedback indicator on the touchscreen during the pressure action as suggested in Chen into Sheaffer.  Doing so would be desirable because the rapid development of mobile technologies has fundamentally changed the ways people communicate with each other. In addition to conventional phone calls and text messages, more and more people are relying on social networking apps (e.g., Facebook® and Instagram®) to stay connected. In addition to text, many social networking apps allow users to send voice messages, pictures, and videos (see Chen [0005]).  Additionally, the system of Chen would improve the system of Sheaffer’s selected input to initiate recording (see Sheaffer [0006]) by providing a quick, convenient, and user-friendly way of initiating and terminating recordings while providing audio quality feedback.

Regarding claims 11 and 17, claims 11 and 17 contain substantially similar limitations to those found in claim 1.  Consequently, claims 11 and 17 are rejected for the same reasons.

Regarding claim 3, Sheaffer in view of Chen teaches all the limitations of claim 1.  Chen further teaches:
wherein the content capture element comprises a circular area indicated by a circular display element of the modular camera interface (Chen Figs. 1-22; [0126], the current user can press and hold audio-input control 636 to start the voice-input operation, and stop the voice-input operation by releasing audio-input control 636; while the current user is recording an audio message, the duration and/or waveform of the recorded audio message can be displayed in real time in message-input area 630; when the current user presses and holds audio-input control 636, text-input control 632 disappears and the waveform of the recorded audio message is displayed; [0127], FIGS. 7-8 present diagrams illustrating exemplary appearances of the message page when a current user is operating the audio-input control)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the content capture element comprises a circular area indicated by a circular display element of the modular camera interface as suggested in Chen into Sheaffer.  Doing so would be desirable because the rapid development of mobile technologies has fundamentally changed the ways people communicate with each other. In addition to conventional phone calls and text messages, more and more people are relying on social networking apps (e.g., Facebook® and Instagram®) to stay connected. In addition to text, many social networking apps allow users to send voice messages, pictures, and videos (see Chen [0005]).  Additionally, the system of Chen would improve the system of Sheaffer’s selected input to initiate recording (see Sheaffer [0006]) by providing a quick, convenient, and user-friendly way of initiating and terminating recordings while providing audio quality feedback.

Regarding claim 5, Sheaffer in view of Chen teaches all the limitations of claim 3, further comprising:
wherein the audio quality feedback indicator changes during the capture in response to real-time changes in the audio quality score (Sheaffer Figs. 1-18; [0021], the audio analytics module is configured to detect a change to the audio-input impairment by analyzing the audio signal and output a different detection signal identifying the change; the audio appliance may be further configured to modify the user-perceptible alert responsive to a detected change to the impairment; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades; [0097], FIGS. 12A-B shows an example of user guidance that may be provided when poor speech intelligibility is detected; [0098], FIG. 12B shows an example of user guidance after the user has followed the guidance presented in FIG. 12A such that the impairment is resolved; the guidance UI elements may be updated, for example, to a different textual message 1208 and a different alert icon 1210, indicating that the speech is now intelligible)
Chen further teaches:
during the pressure action (Chen Figs. 1-22; [0126], the current user can press and hold audio-input control 636 to start the voice-input operation, and stop the voice-input operation by releasing audio-input control 636; while the current user is recording an audio message, the duration and/or waveform of the recorded audio message can be displayed in real time in message-input area 630; when the current user presses and holds audio-input control 636, text-input control 632 disappears and the waveform of the recorded audio message is displayed; [0127], FIGS. 7-8 present diagrams illustrating exemplary appearances of the message page when a current user is operating the audio-input control, in accordance with an embodiment of the present invention; when the current user presses and holds audio-input control 636 shown in FIG. 6, page 600 updates its appearance to become page 700; the control area and the message-display area of page 700 are similar to that of page 600; page 700 includes a waveform-display area 710 and an audio-control area 720; [0128], waveform-display area 710 displays, in real time, the waveform of the recorded audio message; releasing audio-input control 722 can stop the recording and result in the recorded message being sent to the recipient)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated during the pressure action as suggested in Chen into Sheaffer.  Doing so would be desirable because the rapid development of mobile technologies has fundamentally changed the ways people communicate with each other. In addition to conventional phone calls and text messages, more and more people are relying on social networking apps (e.g., Facebook® and Instagram®) to stay connected. In addition to text, many social networking apps allow users to send voice messages, pictures, and videos (see Chen [0005]).  Additionally, the system of Chen would improve the system of Sheaffer’s selected input to initiate recording (see Sheaffer [0006]) by providing a quick, convenient, and user-friendly way of initiating and terminating recordings while providing audio quality feedback.

Regarding claim 6, Sheaffer in view of Chen teaches all the limitations of claim 5, further comprising:
wherein a change in the audio quality feedback indicator comprises a shape change (Sheaffer Figs. 1-18; [0021], the audio analytics module is configured to detect a change to the audio-input impairment by analyzing the audio signal and output a different detection signal identifying the change; the audio appliance may be further configured to modify the user-perceptible alert responsive to a detected change to the impairment; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades; [0081], FIG. 7 shows an example of a visual alert, e.g., impairment indicator 702; [0082], FIG. 8 shows a second example of a visual alert, e.g., impairment indicator 802; [0086], as shown in FIG. 10, a haptic alert 1002 and a visual alert may be used simultaneously to alert a user that wind noise is detected; the visual alert may be an icon 1004 or symbol, e.g., representing wind, a textual message 1006, or both; [0097], FIGS. 12A-B shows an example of user guidance that may be provided when poor speech intelligibility is detected; [0098], FIG. 12B shows an example of user guidance after the user has followed the guidance presented in FIG. 12A such that the impairment is resolved; the guidance UI elements may be updated, for example, to a different textual message 1208 and a different alert icon 1210, indicating that the speech is now intelligible)

Regarding claim 7, Sheaffer in view of Chen teaches all the limitations of claim 5, further comprising:
wherein a change in the audio quality feedback indicator comprises a color change (Sheaffer Figs. 1-18; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades)

Regarding claim 8, Sheaffer in view of Chen teaches all the limitations of claim 1, further comprising:
wherein the audio quality feedback indicator is removed from the modular camera interface (Sheaffer Figs. 1-18; [0087], if the user-perceptible alert includes an indication of a degree or measure of the impairment, the impairment module 632 may update or change the user-perceptible alert as the degree or measure of the impairment changes, and may remove the user-perceptible alert, for example, once a corresponding measure no longer passes its respective threshold; the user-perceptible alert may be removed in response to a user action)
Chen further teaches:
the audio quality feedback indicator is removed from the modular camera interface when the pressure action is removed from the touchscreen (Chen Figs. 1-22; [0126], the current user can press and hold audio-input control 636 to start the voice-input operation, and stop the voice-input operation by releasing audio-input control 636; while the current user is recording an audio message, the duration and/or waveform of the recorded audio message can be displayed in real time in message-input area 630; when the current user presses and holds audio-input control 636, text-input control 632 disappears and the waveform of the recorded audio message is displayed; [0127], FIGS. 7-8 present diagrams illustrating exemplary appearances of the message page when a current user is operating the audio-input control, in accordance with an embodiment of the present invention; when the current user presses and holds audio-input control 636 shown in FIG. 6, page 600 updates its appearance to become page 700; the control area and the message-display area of page 700 are similar to that of page 600; page 700 includes a waveform-display area 710 and an audio-control area 720; [0128], waveform-display area 710 displays, in real time, the waveform of the recorded audio message; releasing audio-input control 722 can stop the recording and result in the recorded message being sent to the recipient; [0130], FIG. 9 presents a diagram illustrating an exemplary appearance of the message page after the current user sends an audio message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the audio quality feedback indicator is removed from the modular camera interface when the pressure action is removed from the touchscreen as suggested in Chen into Sheaffer.  Doing so would be desirable because the rapid development of mobile technologies has fundamentally changed the ways people communicate with each other. In addition to conventional phone calls and text messages, more and more people are relying on social networking apps (e.g., Facebook® and Instagram®) to stay connected. In addition to text, many social networking apps allow users to send voice messages, pictures, and videos (see Chen [0005]).  Additionally, the system of Chen would improve the system of Sheaffer’s selected input to initiate recording (see Sheaffer [0006]) by providing a quick, convenient, and user-friendly way of initiating and terminating recordings while providing audio quality feedback.

Regarding claim 12, Sheaffer in view of Chen teaches all the limitations of claim 11, further comprising:
processing the audio stream as a plurality of segments; and for each individual segment of the plurality of segments of the audio stream: performing, by the computing device, an audio quality assessment on an audio signal of the individual segment to generate the audio quality score (Sheaffer Figs. 1-18; [0076], the audio analytics module 510 can identify one or more selected classes of audio signal (e.g., music, speech, etc.) within an observed signal and isolate audio components corresponding to, e.g., a desired class or desired classes of audio signal; according to an aspect, the level-distortion detector 520 can assess a level of each of the one or more selected classes of audio signal, e.g., in relation to the overall level of the observed signal; [0088], the outputs of the detectors and the aggregate score may be stored as metadata; [0097], the guidance generator 1152 may monitor the aggregate score and/or any indications that an impairment is still detected and may continue presenting the guidance UI elements until the aggregate score indicates improved quality and/or until an impairment is no longer detected; [0098], the aggregate score may be improved, and displayed in the UI element 1212; [0104], the various audio analytics module detectors may use time stamps or other markers to note when an impairment occurs in the audio input data; the aggregate score may also be similarly stamped or marked to align with the audio input data; [0115], the logic flow 1600 may receive a real-time audio-input signal at block 1602; [0116], the logic flow 1600 may analyze the audio-input signal at block 1604; the functional components, e.g., the detectors 512, 514, 516, 518 and 520, may analyze their respective input signals to determine whether an audio-input impairment is present; each functional component may analyze and/or monitor a different aspect or measure of the input signal; the microphone-occlusion detector 514 may compare the input levels of a plurality of microphones to identify if a microphone is blocked, while the speech-intelligibility detector 512 may analyze the input signal to detect human speech and then determine whether detected speech is intelligible; [0123], the logic flow 1600 may repeat continuously throughout the duration of recording operation)

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 12.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 19, Sheaffer in view of Chen teaches all the limitations of claim 18, further comprising:
wherein the audio quality assessment comprises an analysis of frequency components of each individual segment of the plurality of segments (Sheaffer Figs. 1-18; [0071], the audio analytics module 510 may include a microphone-occlusion detector 514; the spectral tilt from each microphone may be compared; the spectral tilt may describe the relationship of the power to the frequency of an audio signal; [0074], the audio analytics module 510 may include a wind-noise detector 518; the wind-noise detector 518 may detect a presence of, e.g., a low-frequency distortion that shows low correlation among the microphones on the portable electronic device; [0088], the outputs of the detectors and the aggregate score may be stored as metadata; [0097], the guidance generator 1152 may monitor the aggregate score and/or any indications that an impairment is still detected and may continue presenting the guidance UI elements until the aggregate score indicates improved quality and/or until an impairment is no longer detected; [0098], the aggregate score may be improved, and displayed in the UI element 1212; [0104], the various audio analytics module detectors may use time stamps or other markers to note when an impairment occurs in the audio input data; the aggregate score may also be similarly stamped or marked to align with the audio input data; [0115], the logic flow 1600 may receive a real-time audio-input signal at block 1602; [0116], the logic flow 1600 may analyze the audio-input signal at block 1604; the functional components, e.g., the detectors 512, 514, 516, 518 and 520, may analyze their respective input signals to determine whether an audio-input impairment is present; each functional component may analyze and/or monitor a different aspect or measure of the input signal; the microphone-occlusion detector 514 may compare the input levels of a plurality of microphones to identify if a microphone is blocked, while the speech-intelligibility detector 512 may analyze the input signal to detect human speech and then determine whether detected speech is intelligible; [0123], the logic flow 1600 may repeat continuously throughout the duration of recording operation; [0126], FIG. 17 shows an example of a suitable architecture for an audio appliance 1700 that can receive audio-input signals and prepare the signals for analysis by an audio input analyzer; [0132], an analog output from the microphone transducer 1702 can be low-pass filtered and subsequently sampled at or above a Nyquist frequency (i.e., twice the highest frequency component in the underlying signal to be sampled) relative to a selected passband, e.g., having an upper-frequency threshold corresponding to human hearing, to generate a stream of acoustic data corresponding to the analog audio signal acquired by the microphone 1702; assuming ambient sounds of interest have an upper threshold frequency of about 20 kHz, a sampling frequency above about 40 kHz can accurately capture an acoustic scene of interest)

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Chen in further view of Chen et al. (US 20180268870 A1, published 09/20/2018), hereinafter Chen II.

Regarding claim 2, Sheaffer in view of Chen teaches all the limitations of claim 1, further comprising:
wherein the audio quality feedback indicator comprises a color output of the modular camera interface on the touchscreen (Sheaffer Figs. 1-18; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades)
However, Sheaffer in view of Chen fails to expressly disclose a color output surrounding the content capture element.  In the same field of endeavor, Chen II teaches:
a color output surrounding the content capture element (Chen II Figs. 1-24; [0093], the user terminal may release touching on the record key at any time; when the target video enters the recording mode, the record key becomes orange, and wave animation exists around the record key, to prompt the user terminal that the target video enters the recording mode; [0211], FIG. 17 is a schematic demonstration diagram of a record key of a full-screen player according to an example embodiment of this application; a user long-presses the record key 1702 to enter a recording state. In this case, the record key 1702 becomes orange, and orange wave animation exists around the record key 1702; [0212], FIG. 18 is a schematic demonstration diagram of a recording state; [0213], FIG. 19 is a schematic demonstration diagram of a recording state in which a recording duration is greater than a preset recording duration; as shown in FIG. 19, when the recording duration is greater than the preset recording duration, for example, when the recording duration is greater than three seconds, a recording progress bar 1901 at the top of the full-screen player becomes green, and a prompt is “release at any time,” to prompt that the user may end a recording process at any time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a color output surrounding the content capture element as suggested in Chen II into Sheaffer in view of Chen.  Doing so would be desirable because when the target video enters the recording mode, the record key becomes orange, and wave animation exists around the record key, to prompt the user terminal that the target video enters the recording mode thereby improving performance experience of the user terminal on recording of the target video (see Chen II [0093]).

Regarding claim 4, Sheaffer in view of Chen teaches all the limitations of claim 3, further comprising:
wherein the audio quality feedback indicator comprises an animation of the modular camera interface (Sheaffer Figs. 1-18; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades)
However, Sheaffer in view of Chen fails to expressly disclose an animation circling the circular display element.  In the same field of endeavor, Chen II teaches:
an animation circling the circular display element (Chen II Figs. 1-24; [0093], the user terminal may release touching on the record key at any time; when the target video enters the recording mode, the record key becomes orange, and wave animation exists around the record key, to prompt the user terminal that the target video enters the recording mode; [0211], FIG. 17 is a schematic demonstration diagram of a record key of a full-screen player according to an example embodiment of this application; a user long-presses the record key 1702 to enter a recording state. In this case, the record key 1702 becomes orange, and orange wave animation exists around the record key 1702; [0212], FIG. 18 is a schematic demonstration diagram of a recording state; [0213], FIG. 19 is a schematic demonstration diagram of a recording state in which a recording duration is greater than a preset recording duration; as shown in FIG. 19, when the recording duration is greater than the preset recording duration, for example, when the recording duration is greater than three seconds, a recording progress bar 1901 at the top of the full-screen player becomes green, and a prompt is “release at any time,” to prompt that the user may end a recording process at any time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an animation circling the circular display element as suggested in Chen II into Sheaffer in view of Chen.  Doing so would be desirable because when the target video enters the recording mode, the record key becomes orange, and wave animation exists around the record key, to prompt the user terminal that the target video enters the recording mode thereby improving performance experience of the user terminal on recording of the target video (see Chen II [0093]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Chen in further view of Heesemans et al. (US 20080204427 A1, published 08/28/2008), hereinafter Heesemans.

Regarding claim 9, Sheaffer in view of Chen teaches all the limitations of claim 8, further comprising:
wherein the audio quality feedback indicator is adjusted such that the audio quality feedback indicator is visible (Sheaffer Figs. 1-18; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0095], the guidance UI elements 1156 may include, for example, visual UI elements such as symbols, icons, overlay text, pop-up windows, or dialog boxes; a visual UI element may include a colored shape having a color correlated to the aggregate score; the colored shape may change color as the audio quality improves or degrades)
However, Sheaffer in view of Chen fails to expressly disclose the feedback indicator is adjusted based on a finger size determined by an area associated with the pressure action such that the feedback indicator is visible around a finger generating the pressure action.  In the same field of endeavor, Heesemans teaches:
the feedback indicator is adjusted based on a finger size determined by an area associated with the pressure action such that the feedback indicator is visible around a finger generating the pressure action (Heesemans Figs. 1-3; [0004], the indication is rendered as centered around a first area on the monitor below a second area on the screen at which the pressure is exerted; the user is actually looking at the touch location to get visual feedback regarding the pressure exerted; the first area has a first dimension that is under control of a second dimension of the second area; this feature ensures that the size of the visual indication is made dependent on the size of the contact area, i.e., the area that the user is touching; the visual indication is always visible regardless of the size of the finger of the current user; [0014], in FIG. 2, touch screen 106 registers a contact with user 110 at a specific location with a specific surface area determined by the dimensions of the contacting object, here the user's finger 110; system 100 now provides a visual indication 202 rendered on monitor 104; indication 202 has an attribute, here: dimension, that depends on the magnitude of the pressure registered by sensor 108; indication 202 may be shaped as, e.g., a disc opaque or semi-transparent; when the user increases the pressure, the dimension of the indication is increased accordingly, giving rise to indication 204; [0015], the dimension of indication 202 has a minimum larger than the dimension of the contact area in order for indication 202 to be visible at even modest values of the pressure that can be taken as meaningful user input; touch screen 06 registers both the position and the size of the contact area and adjusts the size of indication 202 so as to be sufficiently larger; [0016], visual indication may have a color that changes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the feedback indicator is adjusted based on a finger size determined by an area associated with the pressure action such that the feedback indicator is visible around a finger generating the pressure action as suggested in Heesemans into Sheaffer in view of Chen.  Doing so would be desirable because the invention also relates to a method of facilitating user interaction with a data processing system having a pressure-sensitive touch screen arranged over a display monitor.  The indication comprises a graphical representation with an attribute that depends on a magnitude of the pressure. The attribute comprises, e.g., the size or shape, the color, the contrast with the image rendered on the display, the transparency, etc. Preferably, the attribute has a property that is user-programmable. Such a method is method is relevant to, e.g., a service provider who provides a service via a data network such as the Internet. The service provider provides a GUI and receives data representative of a touch location and a touch pressure, and interprets this data as commands to, e.g., control the location and visual aspects of a cursor in a menu of user-selectable options displayed in, for example, a web page, a geographic map, etc (see Heesemans [0008]).  The invention relates to a data processing system with a pressure-sensitive touch screen arranged over a display monitor. The indication is rendered as centered around a first area on the monitor below a second area on the screen at which the pressure is exerted. In this manner, the user is actually looking at the touch location to get visual feedback regarding the pressure exerted. Preferably, the first area has a first dimension that is under control of a second dimension of the second area. This feature ensures that the size of the visual indication is made dependent on the size of the contact area, i.e., the area that the user is touching. The advantage is that the visual indication is always visible regardless of the size of the finger of the current user or of the stylus being used to interact with the touch screen (see Heesemans [0004]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Chen in further view of Heesemans in further view of Sarafa et al. (US 20180241707 A1, published 08/23/2018), hereinafter Sarafa.

Regarding claim 10, Sheaffer in view of Chen in further view of Heesemans teaches all the limitations of claim 9, further comprising:
wherein the computing device is further configured to create and transmit an message comprising the content captured in response to the pressure action after the pressure action is removed from the touchscreen (Chen Figs. 1-22; [0126], the current user can press and hold audio-input control 636 to start the voice-input operation, and stop the voice-input operation by releasing audio-input control 636; while the current user is recording an audio message, the duration and/or waveform of the recorded audio message can be displayed in real time in message-input area 630; when the current user presses and holds audio-input control 636, text-input control 632 disappears and the waveform of the recorded audio message is displayed; [0127], FIGS. 7-8 present diagrams illustrating exemplary appearances of the message page when a current user is operating the audio-input control, in accordance with an embodiment of the present invention; when the current user presses and holds audio-input control 636 shown in FIG. 6, page 600 updates its appearance to become page 700; the control area and the message-display area of page 700 are similar to that of page 600; page 700 includes a waveform-display area 710 and an audio-control area 720; [0128], waveform-display area 710 displays, in real time, the waveform of the recorded audio message; releasing audio-input control 722 can stop the recording and result in the recorded message being sent to the recipient; [0130], FIG. 9 presents a diagram illustrating an exemplary appearance of the message page after the current user sends an audio message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the computing device is further configured to create and transmit an message comprising the content captured in response to the pressure action after the pressure action is removed from the touchscreen as suggested in Chen into Sheaffer in view of Heesemans.  Doing so would be desirable because the rapid development of mobile technologies has fundamentally changed the ways people communicate with each other. In addition to conventional phone calls and text messages, more and more people are relying on social networking apps (e.g., Facebook® and Instagram®) to stay connected. In addition to text, many social networking apps allow users to send voice messages, pictures, and videos (see Chen [0005]).  Additionally, the system of Chen would improve the system of Sheaffer’s selected input to initiate recording (see Sheaffer [0006]) by providing a quick, convenient, and user-friendly way of initiating and terminating recordings while providing audio quality feedback.
However, Sheaffer in view of Chen in further view of Heesemans fails to expressly disclose an ephemeral message.  In the same field of endeavor, Sarafa teaches:
an ephemeral message (Sarafa Figs. 1-12; [0040], ephemeral content messages may be, for example, messages in which ephemeral content is included; ephemeral content includes content that is configured to be accessible for only a limited period; when ephemeral content expires, the content may be deleted or may become inaccessible; [0066], when the ephemeral content expires (e.g., in 24 hours, after 1 or 2 views, etc.), the thumbnail remains in the messaging history, but the link may become inactive; [0079], the communication application may allow the user to exchange communications, such as messages and ephemeral content; [0092], upon selecting the interactable element 108, an interface may be displayed for generating ephemeral content; one example of such an interface 118 is depicted in FIG. 1C; [0094], when the interface 118 is entered via the ephemeral content interface 106, an indicator 120 may be displayed to designate that the content is being captured as ephemeral media; [0095], interacting with the capture button 124 in one way (e.g., a tap) may cause one type of media, such as a photograph, to be captured, while interacting with the capture button 124 in another way (e.g., a sustained hold) may cause another type of media, such as a video, to be captured; [0097], once the media is captured, manipulated, and/or captioned, a user may interact with a finalize element 130 to finalize the media as ephemeral content and share the ephemeral content via an ephemeral content message)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated an ephemeral message as suggested in Sarafa into Sheaffer in view of Chen in further view of Heesemans.  Doing so would be desirable because a number of problems exist with current messaging techniques (see Sarafa [0042]).  One way in which replies may be implemented is to attach the reply to an existing conversation among multiple users, or to start a new conversation having a specified group of users in response to the ephemeral content. However, because the replying user may not be privy to the entire list of recipients to whom the original message was sent, such techniques may cause replies to be sent to additional users that did not receive the initial message transmission. Such behavior may be undesirable from the perspective of the person sending the original content-based message, since that person may wish to exclude certain people from the message or limit the message to a well-defined group (see Sarafa [0043]).  Furthermore, due to the manner in which content-based messages are broadcast to users, it may be difficult to maintain privacy (see Sarafa [0044]).  Another issue that can arise in communications systems that provide ephemeral content is the problem of maintaining privacy for previously-transmitted ephemeral content (see Sarafa [0050]).  Various aspects described herein facilitate the encapsulation of the ephemeral content as a message, and further provide techniques for sharing media in connection with the message in a manner that is efficient but still preserves the privacy of the sending user (see Sarafa [0056]).  

Claims 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheaffer in view of Chen in further view of Raethke et al. (US 20220157058 A1, published 05/19/2022), hereinafter Raethke.

Regarding claim 13, Sheaffer in view of Chen teaches all the limitations of claim 12, further comprising:
wherein each individual segment of the plurality of segments of the audio stream is analyzed using a quality detection model that analyzes the audio signal to generate a quality vector for the individual segment (Sheaffer Figs. 1-18; [0067], the audio analytics module 510 may be a representative example of the audio analytics module 410; [0076], the level-distortion detector 520 may measure an input level of an intended or a desired audio source, e.g., extracted as a component from an observed signal impaired by background noise or another noise source; the level-distortion detector 520 or another component of the audio analytics module 510 can identify one or more selected classes of audio signal (e.g., music, speech, etc.) within an observed signal and isolate audio components corresponding to, e.g., a desired class or desired classes of audio signal; [0077], the audio analytics module 510 may include an aggregate-score calculator 522; the aggregate-score calculator 522 may receive any detection signals output from one or more of the detectors of the audio analytics module 510, at least when an impairment is identified by one of the detectors’ the aggregate-score calculator 522 may calculate an aggregate audio-quality score as a function of information in the received detection signals; the detection signals may include an indication of an identified audio-input impairment, for example, a binary indication of the presence or absence of an impairment; the detection signal may also include values relating to an aspect of the audio-input signal, such as, for example, an indication of a degree of severity of the impairment, a measurement of the input signal, e.g., a level measurement, an intelligibility measurement, or an identifier of an occluded microphone; the detection signal(s) may be input into a function to produce an aggregate score that reflects an overall measure of quality for the received audio input data; the values or indications from the output signals may be added together, averaged, or otherwise combined to calculate the aggregate score; the aggregate score may be in the form of a number, e.g., on a scale of 0 to 1, 1 to 5, 1 to 10, or 1 to 100; the aggregate score may be nominal, e.g., “too much noise”, “unsuitable conditions”; the aggregate score may be ordinal, e.g., “good”, “acceptable”, and “poor”; the aggregate score may also be time-stamped or marked to align with the audio input data for later processing and/or for use by other software components; [0088], the outputs of the detectors and the aggregate score may be stored as metadata; [0097], the guidance generator 1152 may monitor the aggregate score and/or any indications that an impairment is still detected and may continue presenting the guidance UI elements until the aggregate score indicates improved quality and/or until an impairment is no longer detected; [0104], a user may not be able to follow the guidance to address an impairment, or may choose not to; post-recording adjustments may still be possible to improve the quality of the audio data; the various audio analytics module detectors may use time stamps or other markers to note when an impairment occurs in the audio input data; the aggregate score may also be similarly stamped or marked to align with the audio input data; [0105-0106], suggestions for processing the affected audio data may be presented to the user according to the aggregate score and/or the detected impairment for the affected audio; [0115], the logic flow 1600 may receive a real-time audio-input signal at block 1602; [0116], the logic flow 1600 may analyze the audio-input signal at block 1604; the functional components, e.g., the detectors 512, 514, 516, 518 and 520, may analyze their respective input signals to determine whether an audio-input impairment is present; each functional component may analyze and/or monitor a different aspect or measure of the input signal; the microphone-occlusion detector 514 may compare the input levels of a plurality of microphones to identify if a microphone is blocked, while the speech-intelligibility detector 512 may analyze the input signal to detect human speech and then determine whether detected speech is intelligible; [0123], the logic flow 1600 may repeat continuously throughout the duration of recording operation)
However, Sheaffer in view of Chen fails to expressly disclose a quality detection machine learning model.  In the same field of endeavor, Raethke teaches:
a quality detection machine learning model (Raethke Figs. 1-14; [0161], at step 110, the electronic processing device is configured so that it operates to determine a plurality of signals; [0163], features extracted from one or more audio signals may include an indication of audio quality; the generation of features is achieved through any suitable one or more processes including automatic transcription algorithms, natural language processing, digital signals processing, machine learning, filtering, and the like; [0167], at step 150 the method includes causing a representation indicative of the phase indicators and/or the event indicators to be displayed on the display; [0188], audio quality vectors; [0241], the primary sources 701 are input into numerous feature extractors, referred to as cue extractors 702 in this example; cue extractors 702 derive higher-level information from the sources as well as other cues; the cue extractors 702 typically use a variety of technologies, including digital signal processing, natural language processing and machine learning to infer the cues from the sources; [0243], some typical primary sources 701 that the system may use, and the associated cues 704 that may be extracted from them, include: Audio Signals: Audio quality, speech words, speaker voice, speaking turns, sentiment, prosody, environment/ noise)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a quality detection machine learning model as suggested in Raethke into Sheaffer in view of Chen.  Doing so would be desirable because meetings among groups of participants are common in a business and industry context. Typically, in such settings one or more of the participants may be tasked with minuting events which occur during the meeting, including action points, discussion outcomes, and the like. However, such a system suffers from a number of drawbacks, as meeting minutes can be insufficient, biased, or can fail to be recorded or saved. Moreover, minutes can fail to be distributed or be difficult to access if in the possession of one or two participants (see Raethke [0002]).  The present invention seeks to provide a method of visualising a meeting between one or more participants on a display (see Raethke [0009]).  The display of the abovementioned representation provides the ability to rapidly visualise multiple meetings, significantly improving productivity and efficiency (see Raethke [0169]).  Additionally, Raethke’s machine learning  would improve the system of Sheaffer by providing machine learning advantages, such as easily identifying patterns, automation without human intervention, and continuous improvement.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 13, except for the operations further comprising adjusting a sampling rate of the audio stream (Sheaffer Figs. 1-18; [0126], FIG. 17 shows an example of a suitable architecture for an audio appliance 1700 that can receive audio-input signals and prepare the signals for analysis by an audio input analyzer; [0131], output from the pre-amplifier or other conditioner can be low-pass filtered before being sampled by an analog-to-digital converter (ADC), though the output need not be low-pass filtered prior to sampling. In some instances, the ADC can employ Sigma-Delta modulation, followed by a decimation filter to down-sample the digital signal; [0132], referring to FIG. 17, for example, an analog output from the microphone transducer 1702 can be low-pass filtered and subsequently sampled at or above a Nyquist frequency (i.e., twice the highest frequency component in the underlying signal to be sampled) relative to a selected passband, e.g., having an upper-frequency threshold corresponding to human hearing, to generate a stream of acoustic data corresponding to the analog audio signal acquired by the microphone 1702; assuming ambient sounds of interest have an upper threshold frequency of about 20 kHz, a sampling frequency above about 40 kHz can accurately capture an acoustic scene of interest).  Consequently, claim 20 is rejected for the same reasons.

Regarding claim 14, Sheaffer in view of Chen teaches all the limitations of claim 12, further comprising:
wherein each individual segment of the plurality of segments of the audio stream is analyzed using a feature extraction model that analyzes the audio signal to generate a feature vector for the individual segment; and wherein the quality detection model is selected based on the feature vector (Sheaffer Figs. 1-18; [0067], the audio analytics module 510 may be a representative example of the audio analytics module 410; [0075], the audio analytics module 510 may include a level-distortion detector 520; the level-distortion detector 520 may measure the input level of the audio data; when the input level exceeds or falls below a threshold, the level distortion detector 520 may identify a distortion impairment in the audio input; [0076], the level-distortion detector 520 may measure an input level of an intended or a desired audio source, e.g., extracted as a component from an observed signal impaired by background noise or another noise source; the level-distortion detector 520 or another component of the audio analytics module 510 can identify one or more selected classes of audio signal (e.g., music, speech, etc.) within an observed signal and isolate audio components corresponding to, e.g., a desired class or desired classes of audio signal; the level-distortion detector 520 can assess a level of each of the one or more selected classes of audio signal, e.g., in relation to the overall level of the observed signal; additionally, the level-distortion detector 520 may condition the observed signal or an extracted component of the observed signal, or receive a conditioned signal, e.g., with canceled reverberation or suppressed noise, before measuring or assessing the level of the intended audio source to determine whether there is level distortion; [0077], the audio analytics module 510 may include an aggregate-score calculator 522; the aggregate-score calculator 522 may receive any detection signals output from one or more of the detectors of the audio analytics module 510, at least when an impairment is identified by one of the detectors’ the aggregate-score calculator 522 may calculate an aggregate audio-quality score as a function of information in the received detection signals; the detection signals may include an indication of an identified audio-input impairment, for example, a binary indication of the presence or absence of an impairment; the detection signal may also include values relating to an aspect of the audio-input signal, such as, for example, an indication of a degree of severity of the impairment, a measurement of the input signal, e.g., a level measurement, an intelligibility measurement, or an identifier of an occluded microphone; the detection signal(s) may be input into a function to produce an aggregate score that reflects an overall measure of quality for the received audio input data; the values or indications from the output signals may be added together, averaged, or otherwise combined to calculate the aggregate score; the aggregate score may be in the form of a number, e.g., on a scale of 0 to 1, 1 to 5, 1 to 10, or 1 to 100; the aggregate score may be nominal, e.g., “too much noise”, “unsuitable conditions”; the aggregate score may be ordinal, e.g., “good”, “acceptable”, and “poor”; the aggregate score may also be time-stamped or marked to align with the audio input data for later processing and/or for use by other software components; [0088], the outputs of the detectors and the aggregate score may be stored as metadata; [0097], the guidance generator 1152 may monitor the aggregate score and/or any indications that an impairment is still detected and may continue presenting the guidance UI elements until the aggregate score indicates improved quality and/or until an impairment is no longer detected; [0104], a user may not be able to follow the guidance to address an impairment, or may choose not to. Post-recording adjustments may still be possible to improve the quality of the audio data; the various audio analytics module detectors may use time stamps or other markers to note when an impairment occurs in the audio input data; the aggregate score may also be similarly stamped or marked to align with the audio input data; [0105-0106], suggestions for processing the affected audio data may be presented to the user according to the aggregate score and/or the detected impairment for the affected audio; [0116], the logic flow 1600 may analyze the audio-input signal at block 1604; the functional components, e.g., the detectors 512, 514, 516, 518 and 520, may analyze their respective input signals to determine whether an audio-input impairment is present; each functional component may analyze and/or monitor a different aspect or measure of the input signal; the microphone-occlusion detector 514 may compare the input levels of a plurality of microphones to identify if a microphone is blocked, while the speech-intelligibility detector 512 may analyze the input signal to detect human speech and then determine whether detected speech is intelligible; [0123], the logic flow 1600 may repeat continuously throughout the duration of recording operation)
However, Sheaffer in view of Chen fails to expressly disclose a feature extraction machine learning model; the quality detection machine learning model.  In the same field of endeavor, Raethke teaches:
a feature extraction machine learning model; the quality detection machine learning model (Raethke Figs. 1-14; [0161], at step 110, the electronic processing device is configured so that it operates to determine a plurality of signals; [0163], features extracted from one or more audio signals may include an indication of audio quality; the generation of features is achieved through any suitable one or more processes including automatic transcription algorithms, natural language processing, digital signals processing, machine learning, filtering, and the like; [0167], at step 150 the method includes causing a representation indicative of the phase indicators and/or the event indicators to be displayed on the display; [0188], audio quality vectors; [0191], the method of this example includes classifying the multi-modal feature vectors; [0192], classifying the multi-modal feature vectors typically includes supervised classification, unsupervised classification, and/or an expert rule-based classification; this may include one or more of a rule-based classification, supervised machine learning classification; [0241], the primary sources 701 are input into numerous feature extractors, referred to as cue extractors 702 in this example; cue extractors 702 derive higher-level information from the sources as well as other cues; the cue extractors 702 typically use a variety of technologies, including digital signal processing, natural language processing and machine learning to infer the cues from the sources; [0243], some typical primary sources 701 that the system may use, and the associated cues 704 that may be extracted from them, include: Audio Signals: Audio quality, speech words, speaker voice, speaking turns, sentiment, prosody, environment/ noise)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated a feature extraction machine learning model; the quality detection machine learning model as suggested in Raethke into Sheaffer in view of Chen.  Doing so would be desirable because meetings among groups of participants are common in a business and industry context. Typically, in such settings one or more of the participants may be tasked with minuting events which occur during the meeting, including action points, discussion outcomes, and the like. However, such a system suffers from a number of drawbacks, as meeting minutes can be insufficient, biased, or can fail to be recorded or saved. Moreover, minutes can fail to be distributed or be difficult to access if in the possession of one or two participants (see Raethke [0002]).  The present invention seeks to provide a method of visualising a meeting between one or more participants on a display (see Raethke [0009]).  The display of the abovementioned representation provides the ability to rapidly visualise multiple meetings, significantly improving productivity and efficiency (see Raethke [0169]).  Additionally, Raethke’s machine learning to determine a quality vector would improve the system of Sheaffer by providing machine learning advantages, such as easily identifying patterns, automation without human intervention, and continuous improvement.

Regarding claim 15, Sheaffer in view of Chen in further view of Raethke teaches all the limitations of claim 14, further comprising:
wherein the audio quality score is based on a set of feature criteria (Sheaffer Figs. 1-18; [0061], the audio analytics module 410 may analyze the audio-input signal 402 and evaluate any of a variety of aspects of the audio data to detect or identify one or more conditions in the audio data; the audio analytics module 410 may quantify each evaluated aspect, or any of them in combination, or otherwise generate an aggregate score to reflect an overall measure of perceptual quality for the audio-input signal 402; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0068], the audio analytics module 510 may include, for example, a speech-intelligibility detector 512; [0071], the audio analytics module 510 may include a microphone-occlusion detector 514; [0073], the audio analytics module 510 may include a handling-noise detector 516; [0074], the audio analytics module 510 may include a wind-noise detector 518; the wind-noise detector 518 may detect a presence of, e.g., a low-frequency distortion that shows low correlation among the microphones on the portable electronic device; [0076], the level-distortion detector 520 may measure an input level of an intended or a desired audio source, e.g., extracted as a component from an observed signal impaired by background noise or another noise source; the level-distortion detector 520 or another component of the audio analytics module 510 can identify one or more selected classes of audio signal (e.g., music, speech, etc.) within an observed signal and isolate audio components corresponding to, e.g., a desired class or desired classes of audio signal; [0077], the audio analytics module 510 may include an aggregate-score calculator 522; the aggregate-score calculator 522 may receive any detection signals output from one or more of the detectors of the audio analytics module 510, at least when an impairment is identified by one of the detectors; the aggregate-score calculator 522 may calculate an aggregate audio-quality score as a function of information in the received detection signals; the values or indications from the output signals may be added together, averaged, or otherwise combined to calculate the aggregate score)

Regarding claim 16, Sheaffer in view of Chen in further view of Raethke teaches all the limitations of claim 15, further comprising:
wherein the set of feature criteria are determined based on the presence of a voice feature, a music feature, or a wind feature (Sheaffer Figs. 1-18; [0058], an intended audio source may include the sound that the user wishes to record, such as, a speaker's voice, music, or an animal noise; [0062], the audio analytics module 410 may output a detection signal when a condition is identified; [0063], the impairment module 430 may select one or more feedback mechanisms based on each identified impairment, the aggregate score, or a combination thereof; [0068], the audio analytics module 510 may include, for example, a speech-intelligibility detector 512; [0074], the audio analytics module 510 may include a wind-noise detector 518; the wind-noise detector 518 may detect a presence of, e.g., a low-frequency distortion that shows low correlation among the microphones on the portable electronic device; [0076], the level-distortion detector 520 may measure an input level of an intended or a desired audio source, e.g., extracted as a component from an observed signal impaired by background noise or another noise source; the level-distortion detector 520 or another component of the audio analytics module 510 can identify one or more selected classes of audio signal (e.g., music, speech, etc.) within an observed signal and isolate audio components corresponding to, e.g., a desired class or desired classes of audio signal; [0077], the audio analytics module 510 may include an aggregate-score calculator 522; the aggregate-score calculator 522 may receive any detection signals output from one or more of the detectors of the audio analytics module 510, at least when an impairment is identified by one of the detectors; the aggregate-score calculator 522 may calculate an aggregate audio-quality score as a function of information in the received detection signals; the values or indications from the output signals may be added together, averaged, or otherwise combined to calculate the aggregate score)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seetharaman (US 20200286504 A1) see Figs. 1-6 and [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143